        Case 3:19-cr-02162-AJB Document 14 Filed 10/10/19 PageID.3 Page 1 of 2




 1   ROBERT S. BREWER, JR.
     United States Attorney
 2
     MATTHEW BREHM
 3   Assistant U.S. Attorney
 4   California Bar No.: 239288
     Office of the U.S. Attorney
 5   880 Front Street, Room 6293
 6   San Diego, CA 92101
     Tel: (619) 546-8983
 7   Email: Matthew.Brehm@usdoj.gov
 8   Attorneys for United States of America
 9
10                         UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
      UNITED STATES OF AMERICA,                            Case No.: 19CR2162-AJB
13
14                 Plaintiff,
15                                                         NOTICE OF APPEARANCE
            v.
16
      JOHN SWITZER (3),
17
18                 Defendant.
19
20         TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
21
         I, the undersigned attorney, enter my appearance as lead counsel in the above-
22
23   captioned case. I certify that I am admitted to practice in this court or authorized to

24   practice under CivLR 83.3.c.3-4.
25
26
27
                                               1
28
        Case 3:19-cr-02162-AJB Document 14 Filed 10/10/19 PageID.4 Page 2 of 2




         The following government attorneys (who are admitted to practice in this court
 1
 2   or authorized to practice under CivLR 83.3.c.3-4) are also associated with this case,
 3
     should be listed as lead counsel for CM/ECF purposes, and should receive all
 4
 5   Notices of Electronic Filings relating to activity in this case:

 6         Name
 7
           NONE
 8
 9         Effective this date, the following attorneys are no longer associated with this
10   case and should not receive any further Notices of Electronic Filings relating to
11
     activity in this case (if the generic “U.S. Attorney CR” is still listed as active in this
12
13   case in CM/ECF, please terminate this association):
14
           Name
15
16         NONE

17         Please call me if you have any questions about this notice.
18
     DATED:       October 10, 2019                   Respectfully submitted,
19
20                                                   /s/ Matthew Brehm
                                                     MATTHEW BREHM
21                                                   Assistant United States Attorney
22                                                   United States of America
23
24
25
26
27
                                                 2
28
